UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4939


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID LEE THOMAS, JR.,

                  Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00419-JAB-1)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Graham Tod Green, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Lee Thomas, Jr., appeals his conviction after

pleading guilty to possession of a firearm by a convicted felon.

Thomas received the statutory minimum sentence of 180 months.

Thomas’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967).             Counsel raised the issue of whether the

district    court    erred       in   denying    Thomas’s    motion   to       suppress

evidence of the firearm found during the consensual search of an

apartment   leased     to    a    third-party. *       Thomas   filed      a    pro   se

supplemental brief arguing that police officers had no probable

cause to detain him because he could not have been the suspect

they were originally pursuing.                 The Government declined to file

a brief.    Finding no error, we affirm for the reasons stated by

the   district      court.        See   Mar.     4,   2008   Suppression        Hearing

Transcript 65-69, E.R. 132-36.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Thomas’s conviction and sentence.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.          If the client requests that a petition be


      *
       Thomas reserved the right to challenge                     the      motion     to
suppress ruling when he pleaded guilty.



                                           2
filed,   but   counsel   believes   that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                    3